                         Case 1-20-42673-ast               Doc 1        Filed 07/20/20           Entered 07/20/20 14:16:09



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Featherstone Distribution LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  359 Van Brunt Street
                                  1164 E 156th Street                                             c/o Freshly Baked Holdings LLC
                                  Bronx, NY 10474                                                 Brooklyn, NY 11231
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bronx                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                         Case 1-20-42673-ast                   Doc 1      Filed 07/20/20             Entered 07/20/20 14:16:09

Debtor    Featherstone Distribution LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4244

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Hunts Point Enterprises LLC                                  Relationship              Affiliate
                                                 District   EDNY                          When    6/24/20                Case number, if known     20-42393 CEC



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                      Case 1-20-42673-ast                  Doc 1       Filed 07/20/20             Entered 07/20/20 14:16:09

Debtor   Featherstone Distribution LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 1-20-42673-ast                 Doc 1         Filed 07/20/20            Entered 07/20/20 14:16:09

Debtor    Featherstone Distribution LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 17, 2020
                                                  MM / DD / YYYY


                             X /s/ Mark Rimer                                                             Mark Rimer
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X /s/ Lawrence Morrison                                                       Date July 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Lawrence F. Morrison
                                 Printed name

                                 Morrison Tenenbaum, PLLC
                                 Firm name

                                 87 Walker Street, Second Floor
                                 New York, NY 10013
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212-620-0938                  Email address      info@m-t-law.com

                                 2889590 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                       Case 1-20-42673-ast                           Doc 1         Filed 07/20/20             Entered 07/20/20 14:16:09




 Fill in this information to identify the case:

 Debtor name         Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 17, 2020                           X   /s/ Mark Rimer
                                                                         Signature of individual signing on behalf of debtor

                                                                         Mark Rimer
                                                                         Printed name

                                                                         Chief Executive Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                            Case 1-20-42673-ast                      Doc 1        Filed 07/20/20               Entered 07/20/20 14:16:09



 Fill in this information to identify the case:
 Debtor name Featherstone Distribution LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                  Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A&S BAGELS INC.      Anthony Scolieri                          Vendor                                                                                                    $45,301.68
 761 Hempstead
 Turnpike             516-326-9288
 Franklin Square, NY
 11010
 ALADDIN ARTISAN Joe Aiobe                                      Vendor                                                                                                    $83,201.20
 240 25TH STREET
 Brooklyn, NY 11232
                      212-767-9596
 AVENDRA              Richard Falcone                           Vendor                                                                                                    $62,612.52
 P.O. BOX 75019
 Baltimore, MD 21275 Falcone-Richard@
                      avendra.com
                      301-825-0500
 BREAD ALONE          Nels Leder                                Vendor                                                                                                  $103,211.75
 PO BOX 719
 Lake Katrine, NY     nels.leader@bread
 12449                alone.com
                      845-594-1009
 CESTARO REALTY Steve Cestaro                                   Vendor                                                                                                    $56,582.60
 MANAGEMENT
 54-60 44TH STREET
 Maspeth, NY 11378 917-939-3946
 EAT                  UZZIAH                                    Vendor                                                                                                  $131,578.96
 403 East 91st Street
 New York, NY 10128
                      212-831-4800
 FEATHERSTONE                                                   Alleged Breach of Contingent                                                                          $1,875,000.00
 FOODS INC.                                                     Contract Claim    Unliquidated
 c/o Davidoff Hutcher                                                             Disputed
 605 Third Avenue
 New York, NY 10158
 GRANDAISY            Monica Calderon                           Vendor                                                                                                    $39,165.56
 BAKERY
 250 W BROADWAY monica@grandaisy
 New York, NY 10013 bakery.com
                      212-334-9435


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                            Case 1-20-42673-ast                      Doc 1        Filed 07/20/20               Entered 07/20/20 14:16:09




 Debtor    Featherstone Distribution LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IGGY'S BREAD                                                   Vendor                                                                                                    $60,087.54
 130 FAWCETT
 STREET                          617-491-7600
 Cambridge, MA
 02138
 JUST BAGELS                     SANDRA CLIFF                   Vendor                                                                                                    $50,478.03
 527 CASSANOVA
 STREET
 Bronx, NY 10474                 718-328-9700
 NEW YORKER                      Stefanos                       Vendor                                                                                                    $85,845.98
 BAGELS                          Evangelinos
 34-20 12th STREET
 Astoria, NY 11106               sevangelinos@new
                                 yorkbagels.com
                                 718-204-2243
 ORWASHER'S                      Adriana          Vendor                                Unliquidated                                                                    $152,086.48
 BAKERY                                                                                 Subject to
 1187 EAST 156TH                                                                        Setoff
 Bronx, NY 10474                 718-618-7438 Ext
                                 12
 PAIN D'AVIGNON III              ULIKS                          Vendor                                                                                                  $132,713.92
 LTD.
 PO Box 1872
 Long Island City, NY 718-729-6832
 11101
 RM BAKERY LLC        Dan Wilczynski                            Vendor                  Subject to                                                                        $61,963.37
 220 COSTER ST                                                                          Setoff
 Bronx, NY 10474      danw@leavenco.co
                      m
                      203-209-2474
 RM RONY LLC          Dan Wilcynski                             Vendor                  Subject to                                                                        $84,378.05
 220 Coster Street                                                                      Setoff
 Bronx, NY 10474
                      718-392-1030
 ROYAL BAKERS         MAX                                       Vendor                                                                                                    $65,810.85
 37-24 76TH STREET
 1ST FL               718-805-3000
 Jackson Heights,
 NY 11372
 TISSERIE                                                       Vendor                  Unliquidated                                                                      $76,778.11
 WHOLESALE
 BAKERY               201-430-8948
 435 Meadow Ln
 Carlstadt
 Carlstadt, NJ 07072
 U.S. SBA                                                       Paycheck                                                                                              $1,025,830.00
 409 3rd Street SW                                              Protection
 Washington, DC                                                 Program Loan
 20416
 VISTA HERMOSA                                                  Vendor                  Subject to                                                                        $47,547.24
 267 Bowery                                                                             Setoff
 New York, NY 10002


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                            Case 1-20-42673-ast                      Doc 1        Filed 07/20/20               Entered 07/20/20 14:16:09




 Debtor    Featherstone Distribution LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ZOMICK'S KOSHER                 Karen Moshe Koff               Vendor                  Unliquidated                                                                      $71,183.77
 BAKE SHOP
 85 INIP DRIVE
 Inwood, NY 11096                516-569-5520 x102




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 1-20-42673-ast                                    Doc 1              Filed 07/20/20                         Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name            Featherstone Distribution LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        2,500,596.18

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        2,500,596.18


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $          509,603.13


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,841,292.58


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,350,895.71




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20      Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name          Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase Bank                                              Savings                         1226                                        $363.35




            3.2.     Chase Bank                                              Checking                        3790                                  $26,260.23




            3.3.     Chase Bank                                              Checking                        5586                                    $4,611.39




            3.4.     Chase Bank                                              Checking                        5578                                 $226,014.89



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $257,249.86
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 1-20-42673-ast                        Doc 1   Filed 07/20/20            Entered 07/20/20 14:16:09


 Debtor            Featherstone Distribution LLC                                                   Case number (If known)
                   Name

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Lease Security Deposit                                                                                                   $23,000.00




            7.2.     Ryder Truck Leasing Security Deposit                                                                                     $43,448.88



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                              $66,448.88
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,013,735.13     -                                   0.00 = ....              $1,013,735.13
                                              face amount                            doubtful or uncollectible accounts




            11b. Over 90 days old:                              822,363.33    -                                  0.00 =....                  $822,363.33
                                              face amount                            doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                           $1,836,098.46
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last            Net book value of         Valuation method used   Current value of
                                                      physical inventory          debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20         Entered 07/20/20 14:16:09


 Debtor         Featherstone Distribution LLC                                                    Case number (If known)
                Name

           Assorted inventory                                                                  $0.00    Recent cost                       $20,000.00



 23.       Total of Part 5.                                                                                                           $20,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Assorted used office furniture, computers and
           equipment                                                                      Unknown       FMV                                 $3,443.61



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $3,443.61
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20       Entered 07/20/20 14:16:09


 Debtor         Featherstone Distribution LLC                                                 Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 Ford Sprinter Truck VIN ending
                     5440                                                             $28,000.00     FMV                               $15,000.00


           47.2.     2019 Ford Sprinter Truck VIN Ending
                     3951                                                             $30,000.00     FMV                               $20,000.00


           47.3.     2018 Ford Sprinter Truck VIN Ending
                     8755                                                             $28,000.00     FMV                               $15,000.00


           47.4.     2018 Ford Sprinter Truck VIN Ending
                     9503                                                             $28,000.00                                       $15,000.00


           47.5.     2018 Ford Sprinter Truck VIN Ending
                     4010                                                             $28,000.00                                       $15,000.00


           47.6.     2019 Ford Sprinter Truck VIN Ending
                     4011                                                             $30,000.00     FMV                               $20,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Assorted used machinery, fixtures, equipment
           and furniture                                                                    $0.00                                        $3,443.61




 51.       Total of Part 8.                                                                                                       $103,443.61
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20       Entered 07/20/20 14:16:09


 Debtor         Featherstone Distribution LLC                                                  Case number (If known)
                Name



     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used   Current value of
            property                                      extent of            debtor's interest       for current value       debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     1164 E. 156th Street,
                     Bronx NY 10474                       Lease                         Unknown        N/A                                  Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                                Net book value of       Valuation method used    Current value of
                                                                               debtor's interest       for current value        debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Featherstone Foods, Inc. (word and logo mark
            unregistered)                                                                    $0.00                                          Unknown


            Sesame Distribution Inc. (word and logo mark
            unregistered)                                                                    $0.00                                          Unknown



 61.        Internet domain names and websites
            www.featherstonefoods.com                                                        $0.00                                          Unknown


            www.sesamedistribution.com                                                       $0.00                                          Unknown



 62.        Licenses, franchises, and royalties
            NYS Dept. of Agriculture and Markets Food
            Warehouse License No. 16360                                                      $0.00                                          Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20      Entered 07/20/20 14:16:09


 Debtor         Featherstone Distribution LLC                                                Case number (If known)
                Name




 63.        Customer lists, mailing lists, or other compilations
            Customer Mailing List                                                      Unknown       FMV                                      $1.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $1.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Joel Schonfeld                                                                                                           $213,910.76
            Nature of claim                    Breach of Contract and Tortious
                                               Interference
            Amount requested                                       $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20      Entered 07/20/20 14:16:09


 Debtor         Featherstone Distribution LLC                                                Case number (If known)
                Name


 78.       Total of Part 11.                                                                                                 $213,910.76
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 1-20-42673-ast                            Doc 1            Filed 07/20/20                    Entered 07/20/20 14:16:09


 Debtor          Featherstone Distribution LLC                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $257,249.86

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $66,448.88

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,836,098.46

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $20,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,443.61

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $103,443.61

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $1.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $213,910.76

 91. Total. Add lines 80 through 90 for each column                                                         $2,500,596.18            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,500,596.18




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                          Case 1-20-42673-ast                        Doc 1       Filed 07/20/20              Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name          Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        ALLY FINANCIAL
 2.1                                                                                                                        $43,117.16              $100,000.00
        SERVICES                                      Describe debtor's property that is subject to a lien
        Creditor's Name                               SEE ANNEXED SCHEDULE 2
        PAYMENT PROCESSING
        CENTER
        PO BOX 78234
        Phoenix, AZ 85062
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        INTERNEX CAPITAL
 2.2                                                                                                                      $466,485.97                 Unknown
        FUNDING                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               SEE ATTACHED SCHEDULE 1
        205 E 42nd St, 20th Fl
        New York, NY 10017
        Creditor's mailing address                    Describe the lien
                                                      Asset Backed Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1       Filed 07/20/20            Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $509,603.13

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1          Filed 07/20/20                    Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name         Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown            Unknown
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Unit                                       Contingent
           PO Box 7346                                                   Unliquidated
           Philadelphia, PA 19101                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown            Unknown
           NYC Dept. of Finance                                      Check all that apply.
           Bankruptcy Unit                                               Contingent
           66 John Street                                                Unliquidated
           New York, NY 10038                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes


 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        Unknown            Unknown
           NYS Dept. of Tax and Fin.                                 Check all that apply.
           Bankruptcy Section                                            Contingent
           PO Box 5300                                                   Unliquidated
           Albany, NY 12205                                              Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                         Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   55760                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,143.52
           1164 East 156 Realty LLC                                              Contingent
           54-60 44th Street                                                     Unliquidated
           Maspeth, NY 11378                                                     Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Rent Arrears
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $45,301.68
           A&S BAGELS INC.                                                       Contingent
           761 Hempstead Turnpike                                                Unliquidated
           Franklin Square, NY 11010                                             Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number      AS                           Is the claim subject to offset?      No       Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $37,027.70
           ABOVE THE REST BAKING                                                 Contingent
           531 BRYANT AVENUE BRONX                                               Unliquidated
           Bronx, NY 10474                                                       Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,592.00
           ACE ENDICO                                                            Contingent
           80 INTERNATIONAL BLVD                                                 Unliquidated
           Brewster, NY 10509                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,846.72
           ACTION ENVIRONMENTAL                                                  Contingent
           315 Casanova St                                                       Unliquidated
           Bronx, NY 10474                                                       Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $800.44
           AFS TECHNOLOGIES                                                      Contingent
           PO BOX 53573                                                          Unliquidated
           Phoenix, AZ 85072                                                     Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Software service provider
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $83,201.20
           ALADDIN ARTISAN                                                       Contingent
           240 25TH STREET                                                       Unliquidated
           Brooklyn, NY 11232                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,701.98
          ALADDIN BAKERS, INC.                                                   Contingent
          240 25TH STREET                                                        Unliquidated
          Brooklyn, NY 11232                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,682.40
          ALPINE BAKERY                                                          Contingent
          521 30TH STREET                                                        Unliquidated
          Union City, NJ 07087                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,115.38
          AMYS BREAD                                                             Contingent
          48-09 34TH STREET                                                      Unliquidated
          Long Island City, NY 11101                                             Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,365.68
          ANTHONY & SONS #1311                                                   Contingent
          20 LUGER ROAD                                                          Unliquidated
          Denville, NJ 07834                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number       AN1                          Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,317.27
          ANTHONY AND SONS BAKERY                                                Contingent
          20 LUGER ROAD                                                          Unliquidated
          Denville, NJ 07834                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,612.52
          AVENDRA                                                                Contingent
          P.O. BOX 75019                                                         Unliquidated
          Baltimore, MD 21275                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,557.98
          BAKED WHOLESALE LLC                                                    Contingent
          220 Coster Street                                                      Unliquidated
          Bronx, NY 10474                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $103,211.75
          BREAD ALONE                                                            Contingent
          PO BOX 719                                                             Unliquidated
          Lake Katrine, NY 12449                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,665.16
          BROADVIEW NETWORKS                                                     Contingent
          800 Westchester Ave                                                    Unliquidated
          Port Chester, NY 10573                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,220.20
          BROOKLYN BRANDS LLC                                                    Contingent
          PO Box 21019                                                           Unliquidated
          New York, NY 10087                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $825.40
          BY THE WAY BAKERY                                                      Contingent
          1236 Lexington Avenue                                                  Unliquidated
          New York, NY 10028                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,081.29
          CAROUSEL CAKES                                                         Contingent
          5 SEEGER DRIVE                                                         Unliquidated
          Nanuet, NY 10954                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,582.60
          CESTARO REALTY MANAGEMENT                                              Contingent
          54-60 44TH STREET                                                      Unliquidated
          Maspeth, NY 11378                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,582.31
          CON EDISON                                                             Contingent
          PO Box 1702                                                            Unliquidated
          New York, NY 10116                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Utilities
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CONTINENTAL BENFITS
          5701 E. Hillsborough Ave                                               Contingent
          #1417                                                                  Unliquidated
          Tampa, FL 33610                                                        Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Employee Healthcare
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,692.00
          DAMASCUS BAKERY INC                                                    Contingent
          PO Box 2026                                                            Unliquidated
          Hicksville, NY 11802                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,616.16
          DE LAGE LANDEN FINANCIAL                                               Contingent
          PO BOX 41602                                                           Unliquidated
          Philadelphia, PA 19101                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Office Equipment Servicer
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,425.00
          DORA'S NATURALS INC                                                    Contingent
          21 EMPIRE BOULEVARD                                                    Unliquidated
          South Hackensack, NJ 07606                                             Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,995.48
          DU'S DONUTS & COFFEE                                                   Contingent
          107 NORTH 12TH STREET                                                  Unliquidated
          Brooklyn, NY 11249                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $860.50
          DUFOUR                                                                 Contingent
          251 LOCUST AVENUE                                                      Unliquidated
          Bronx, NY 10454                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,578.96
          EAT                                                                    Contingent
          403 East 91st Street                                                   Unliquidated
          New York, NY 10128                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,170.01
          ELI'S BAGGED & LABELLED                                                Contingent
          PO BOX 29093                                                           Unliquidated
          New York, NY 10087                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,542.52
          ELI'S BREAKFAST/COOKIES                                                Contingent
          PO BOX 29093                                                           Unliquidated
          New York, NY 10087                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,774.09
          ELI'S CRISPS                                                           Contingent
          PO BOX 29093                                                           Unliquidated
          New York, NY 10087                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,262.85
          EMBLEM HEALTH                                                          Contingent
          PO Box 3000                                                            Unliquidated
          New York, NY 10116                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Health Insurance
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Europastry US                                                          Contingent
          2001 Orville Drive                                                     Unliquidated
          Ronkonkoma, NY 11779                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,875,000.00
          FEATHERSTONE FOODS INC.
          c/o Davidoff Hutcher                                                   Contingent
          605 Third Avenue                                                       Unliquidated
          New York, NY 10158                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Alleged Breach of Contract Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $481.00
          Get Fresh Bakehouse LLC                                                Contingent
          4 Edison Pl                                                            Unliquidated
          Fairfield, NJ 07004                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,165.56
          GRANDAISY BAKERY                                                       Contingent
          250 W BROADWAY                                                         Unliquidated
          New York, NY 10013                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,074.60
          GUN HILL FENCE                                                         Contingent
          4171 BOSTON ROAD                                                       Unliquidated
          Bronx, NY 10466                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,005.16
          HARAN INC.                                                             Contingent
          65 COURT STREET                                                        Unliquidated
          White Plains, NY 10601                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779.10
          HARVEST BAKERY INC.                                                    Contingent
          865 Waverly Ave                                                        Unliquidated
          Holtsville, NY 11742                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,555.55
          HOT BREAD KITCHEN                                                      Contingent
          1590 Park Ave, Box #1                                                  Unliquidated
          New York, NY 10029                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,492.20
          I HALPER                                                               Contingent
          51 HOOK ROAD                                                           Unliquidated
          Bayonne, NJ 07002                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,087.54
          IGGY'S BREAD                                                           Contingent
          130 FAWCETT STREET                                                     Unliquidated
          Cambridge, MA 02138                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,942.89
          INTERNATIONAL DELIGHTS IN                                              Contingent
          230 Brighton Road                                                      Unliquidated
          Clifton, NJ 07012                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.20
          ISRAEEL BEIGEL BAKING                                                  Contingent
           5700 AVENUE D                                                         Unliquidated
          Brooklyn, NY 11203                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.00
          JOE BREADSTICKS                                                        Contingent
          201 BROOK AVENUE, UNIT C                                               Unliquidated
          Deer Park, NY 11729                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JOEL SCHONFELD                                                         Contingent
          300 Edwards Street Apt2DW                                              Unliquidated
          Roslyn Heights, NY 11577                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Commission
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          JOHN W. MACY CHEESESTICKS                                              Contingent
          80 KIPP AVENUE                                                         Unliquidated
          Elmwood Park, NJ 07407                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,478.03
          JUST BAGELS                                                            Contingent
          527 CASSANOVA STREET                                                   Unliquidated
          Bronx, NY 10474                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,332.00
          LIBERTY GATES                                                          Contingent
          1299 FRANKLIN AVENUE 3-C                                               Unliquidated
          Bronx, NY 10456                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $881.88
          LYTX, INC                                                              Contingent
          PO BOX 849972                                                          Unliquidated
          Los Angeles, CA 90084                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,356.09
          MARTIN POTATO ROLLS
          MARC'S DISTRIBUTING                                                    Contingent
          1 FIELD COURT                                                          Unliquidated
          Hicksville, NY 11801                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,451.22
          MILEA LEASING CORP.                                                    Contingent
          885 EAST 149TH STREET                                                  Unliquidated
          Bronx, NY 10455                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Truck Lease
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.60
          MILLE FEUILLE                                                          Contingent
          552 LAGUARDIA PL                                                       Unliquidated
          New York, NY 10012                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $720.00
          MORRISONS PASTRY CORP.                                                 Contingent
          4901 Maspeth Ave                                                       Unliquidated
          Maspeth, NY 11378                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,522.00
          NECS                                                                   Contingent
          550 West 36th Street                                                   Unliquidated
          Jasper, IN 47546                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,845.98
          NEW YORKER BAGELS                                                      Contingent
          34-20 12th STREET                                                      Unliquidated
          Astoria, NY 11106                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $410.40
          NORTH FERRY CO., INC.                                                  Contingent
          12 Summerfield Pl                                                      Unliquidated
          Shelter Island Heights, NY 11965                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,803.61
          NORTHSIDE BAKERY                                                       Contingent
          76-01 77TH AVENUE                                                      Unliquidated
          Ridgewood, NY 11385                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $541.86
          OPTIMUM BUSNIESS
          Cablevision                                                            Contingent
          PO Box 371378                                                          Unliquidated
          Pittsburgh, PA 15250                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Utilities
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $152,086.48
          ORWASHER'S BAKERY                                                      Contingent
          1187 EAST 156TH                                                        Unliquidated
          Bronx, NY 10474                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,324.25
          PADOCA BAKERY                                                          Contingent
          359 E. 68th Street                                                     Unliquidated
          New York, NY 10065                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $132,713.92
          PAIN D'AVIGNON III LTD.                                                Contingent
          PO Box 1872                                                            Unliquidated
          Long Island City, NY 11101                                             Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,843.22
          PANDORA BAKERY                                                         Contingent
          210 EAST 144 STREET                                                    Unliquidated
          Bronx, NY 10451                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $344.16
          PATISSERIE VANESSA                                                     Contingent
          136 WEST 123 ST, SUITE#2                                               Unliquidated
          New York, NY 10027                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,245.00
          PIONEER COMPUTER NETWORKS                                              Contingent
          PO Box 411                                                             Unliquidated
          Redding Ridge, CT 06876                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    IT Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,100.99
          RK ENVIRONMENTAL SERVICES                                              Contingent
          768 CARVER AVENUE                                                      Unliquidated
          Westwood, NJ 07675                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,963.37
          RM BAKERY LLC                                                          Contingent
          220 COSTER ST                                                          Unliquidated
          Bronx, NY 10474                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,378.05
          RM RONY LLC                                                            Contingent
          220 Coster Street                                                      Unliquidated
          Bronx, NY 10474                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,958.39
          ROBERT HALF
          Office Team                                                            Contingent
          12400 Collections Center                                               Unliquidated
          Chicago, IL 60693                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Staffing service
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          ROCKLAND BAKERY                                                        Contingent
          94 DEMAREST MILL ROAD                                                  Unliquidated
          Nanuet, NY 10954                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,810.85
          ROYAL BAKERS                                                           Contingent
          37-24 76TH STREET 1ST FL                                               Unliquidated
          Jackson Heights, NY 11372                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,087.03
          RYDER                                                                  Contingent
          11690 NW 105th Street                                                  Unliquidated
          Miami, FL 33178                                                        Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vehicle Services
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,172.00
          SALT OF THE EARTH BAKERY
          630 Flushing Avenue                                                    Contingent
          4C                                                                     Unliquidated
          Brooklyn, NY 11206                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,074.98
          SETTEPANI BAKERY                                                       Contingent
          602 LORIMER STREET                                                     Unliquidated
          Brooklyn, NY 11211                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,084.65
          SIGMUND'S PRETZELSHOP
          C/O Dmitriy Goykhman                                                   Contingent
          221 W 37th St, 6th Fl                                                  Unliquidated
          New York, NY 10018                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,776.74
          SIMIT AND SMITH                                                        Contingent
          501 Broad Avenue                                                       Unliquidated
          Ridgefield, NJ 07657                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,259.61
          SULLIVAN STREET BAKERY                                                 Contingent
          533 WEST 47TH STREET                                                   Unliquidated
          New York, NY 10036                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $696.00
          TAP NYC                                                                Contingent
          267 COLUMBUS AVENUE                                                    Unliquidated
          New York, NY 10023                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,835.00
          THE GOOD BATCH                                                         Contingent
          936 Fulton Street                                                      Unliquidated
          Brooklyn, NY 11238                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               TBD
          THE HARTFORD                                                           Contingent
          PO Box 660916                                                          Unliquidated
          Dallas, TX 75266                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Insurance
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,778.11
          TISSERIE WHOLESALE BAKERY                                              Contingent
          435 Meadow Ln Carlstadt                                                Unliquidated
          Carlstadt, NJ 07072                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,007.61
          TOM CAT BAKERY INC                                                     Contingent
          PO BOX 844040                                                          Unliquidated
          Boston, MA 02284                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.00
          TOUFAYAN BAKERIES, INC                                                 Contingent
          175 RAILROAD AVENUE                                                    Unliquidated
          Ridgefield, NJ 07657                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,127.20
          TRIBECA                                                                Contingent
          PO BOX 840441                                                          Unliquidated
          Dallas, TX 75284                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,025,830.00
          U.S. SBA                                                               Contingent
          409 3rd Street SW                                                      Unliquidated
          Washington, DC 20416                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Paycheck Protection Program Loan
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.00
          UNITED HEALTHCARE                                                      Contingent
          PO BOX 371337                                                          Unliquidated
          Pittsburgh, PA 15250                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Health insurance premium
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               TBD
          Utica First Insurance                                                  Contingent
          5981 Airport Rd                                                        Unliquidated
          Oriskany, NY 13424                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Insurance
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-20-42673-ast                          Doc 1    Filed 07/20/20                   Entered 07/20/20 14:16:09


 Debtor       Featherstone Distribution LLC                                                           Case number (if known)
              Name

 3.88      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $11,040.39
           VAR TECHNOLOGY FINANCE                                                Contingent
           P.O.BOX 5066                                                          Unliquidated
           Hartford, CT 06102                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.89      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $552.35
           VERIZON WIRELESS                                                      Contingent
           PO Box 408                                                            Unliquidated
           Newark, NJ 07101                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Communcations Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.90      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $47,547.24
           VISTA HERMOSA                                                         Contingent
           267 Bowery                                                            Unliquidated
           New York, NY 10002                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.91      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           ZAROS                                                                 Contingent
           1309 Metropolitan Ave                                                 Unliquidated
           Bronx, NY 10462                                                       Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.92      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $71,183.77
           ZOMICK'S KOSHER BAKE SHOP                                             Contingent
           85 INIP DRIVE                                                         Unliquidated
           Inwood, NY 11096                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Vendor
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.         $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +    $                   4,841,292.58

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.         $                       4,841,292.58




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20      Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name         Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Lease agreement for
              lease is for and the nature of              premises at 1164 E
              the debtor's interest                       156th Street, Bronx NY

                  State the term remaining                June 1, 2022
                                                                                       1164 East 156 Realty LLC
              List the contract number of any                                          54-60 44th Street
                    government contract                                                Maspeth, NY 11378


 2.2.         State what the contract or                  Distribution Service
              lease is for and the nature of              Contract
              the debtor's interest

                  State the term remaining
                                                                                       Baked Wholesale LLC
              List the contract number of any                                          220 Coster Street
                    government contract                                                Bronx, NY 10474


 2.3.         State what the contract or                  Employment
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                       Eli Richman
              List the contract number of any                                          380 Quarker Road
                    government contract                                                Chappaqua, NY 10514


 2.4.         State what the contract or                  Products Distribution
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                                             Hilton Supply Management
                                                                                       7962 Jones Branch Dr
              List the contract number of any                                          Fourth Floor
                    government contract                                                Mc Lean, VA 22102




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1       Filed 07/20/20     Entered 07/20/20 14:16:09

 Debtor 1 Featherstone Distribution LLC                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Blocked Account
             lease is for and the nature of               Control Agreement
             the debtor's interest

                  State the term remaining                                                JP Morgan Chase Bank
                                                                                          Attn: Farah Zollman
             List the contract number of any                                              1 E Ohio St, Floor 8
                   government contract                                                    Indianapolis, IN 46204


 2.6.        State what the contract or                   Truck Lease and
             lease is for and the nature of               Service Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Milea Leasing Corp
             List the contract number of any                                              64 Union St
                   government contract                                                    Brooklyn, NY 11231


 2.7.        State what the contract or                   Distribution Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          RM Bakery LLC
             List the contract number of any                                              220 Coster Street
                   government contract                                                    Bronx, NY 10474


 2.8.        State what the contract or                   Distribution Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          RM RONY LLC
             List the contract number of any                                              220 Coster Street
                   government contract                                                    Bronx, NY 10474


 2.9.        State what the contract or                   Truck Lease and
             lease is for and the nature of               Service Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Ryder Truck Rental Inc.
             List the contract number of any                                              11690 NW 105th Street
                   government contract                                                    Miami, FL 33178


 2.10.       State what the contract or                   Product Distribution
             lease is for and the nature of               Agreement
             the debtor's interest                                                        Whole Foods Market
                                                                                          Northeast Region
                  State the term remaining                                                15315 Magnolia Blvd
                                                                                          Ste 320
             List the contract number of any                                              Englewood Cliffs, NJ 07632
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1       Filed 07/20/20     Entered 07/20/20 14:16:09

 Debtor 1 Featherstone Distribution LLC                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20     Entered 07/20/20 14:16:09


 Fill in this information to identify the case:

 Debtor name         Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                         Check all schedules
                                                                                                                                that apply:

    2.1      HUNTS POINT                       359 Van Brunt Street                                INTERNEX CAPITAL             D       2.2
             ENTERPRISES                       Brooklyn, NY 11231                                  FUNDING                       E/F
                                                                                                                                G



    2.2      HUNTS POINT                       359 Brunt Street                                    JOEL SCHONFELD               D
             ENTERPRISES                       Brooklyn, NY 11231                                                                E/F        3.46
                                                                                                                                G



    2.3      HUNTS POINT                       359 Van Brunt Street                                FEATHERSTONE                 D
             ENTERPRISES                       Brooklyn, NY 11231                                  FOODS INC.                    E/F        3.34
                                                                                                                                G




Official Form 206H                                                             Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1     Filed 07/20/20            Entered 07/20/20 14:16:09




 Fill in this information to identify the case:

 Debtor name         Featherstone Distribution LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $8,394,686.32
       From 1/01/2020 to Filing Date
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                           Dates               Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               SEE SCHEDULE 3                                                                                      $0.00        Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1     Filed 07/20/20            Entered 07/20/20 14:16:09

 Debtor       Featherstone Distribution LLC                                                             Case number (if known)



    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                            Dates               Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Featherstone Foods Inc. et al.                   Breach of                  NYS Supreme NY County                         Pending
               v. Featherstone Distribution                     Contract                                                               On appeal
               LLC
                                                                                                                                       Concluded
               652689/2020

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1      Filed 07/20/20              Entered 07/20/20 14:16:09

 Debtor        Featherstone Distribution LLC                                                               Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.
                 Morrison Tenenbaum PLLC
                                                                                                                                                      $25,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                     Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                    Dates of occupancy
                                                                                                                            From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20             Entered 07/20/20 14:16:09

 Debtor      Featherstone Distribution LLC                                                              Case number (if known)




           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20             Entered 07/20/20 14:16:09

 Debtor      Featherstone Distribution LLC                                                              Case number (if known)




 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jane Cho                                                                                                                   2019-Present
                    40 Hickory Street
                    Englewood Cliffs, NJ 07632
       26a.2.       Raich Ende Malter & Co LLP                                                                                                 2019 - Present
                    1375 Broadway #15
                    New York, NY 10018


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20             Entered 07/20/20 14:16:09

 Debtor      Featherstone Distribution LLC                                                              Case number (if known)



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark Rimer                                     220 E. 42nd Street                                  Chief Executive Officer
                                                      29th Floor
                                                      New York, NY 10017
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Hunts Point Enterprises                        259 Van Brunt Street                                Sole Member                           100%
       LLC                                            c/o Freshly Baked Holdings LLC
                                                      Brooklyn, NY 11231


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Jane Cho                                       40 Hickory Street                                   Vice President of
                                                      Englewood Cliffs, NJ 07632                          Finance


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20             Entered 07/20/20 14:16:09

 Debtor      Featherstone Distribution LLC                                                              Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 17, 2020
  /s/ Mark Rimer                                                        Mark Rimer
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20    Entered 07/20/20 14:16:09


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re       Featherstone Distribution LLC                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 25,000.00
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $         Per Court Order

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 14, 2020
                                                                                  /s/ Lawrence Morrison
     Date                                                                         Lawrence F. Morrison
                                                                                  Signature of Attorney
                                                                                  Morrison Tenenbaum, PLLC
                                                                                  87 Walker Street, Second Floor
                                                                                  New York, NY 10013
                                                                                  212-620-0938 Fax: 646-390-5095
                                                                                  info@m-t-law.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20             Entered 07/20/20 14:16:09


                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Featherstone Distribution LLC                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Hunts Point Enterprises                                                              100%
 359 Van Brunt Street
 Brooklyn, NY 11231


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date July 17, 2020                                                           Signature        /s/ Mark Rimer
                                                                                            Mark Rimer

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1    Filed 07/20/20     Entered 07/20/20 14:16:09




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Featherstone Distribution LLC                                                                     Case No.
                                                                                    Debtor(s)                 Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




             July 13, 2020
                                                                         /s/ Mark Rimer
 Date:
                                                                         Mark Rimer/Chief Executive Officer
                                                                         Signer/Title




USBC-44                                                                                                                        Rev. 9/17/98


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                   1164 East 156 Realty LLC
                   54-60 44th Street
                   Maspeth, NY 11378


                   A&S BAGELS INC.
                   761 Hempstead Turnpike
                   Franklin Square, NY 11010


                   ABOVE THE REST BAKING
                   531 BRYANT AVENUE BRONX
                   Bronx, NY 10474


                   ACE ENDICO
                   80 INTERNATIONAL BLVD
                   Brewster, NY 10509


                   ACTION ENVIRONMENTAL
                   315 Casanova St
                   Bronx, NY 10474


                   AFS TECHNOLOGIES
                   PO BOX 53573
                   Phoenix, AZ 85072


                   ALADDIN ARTISAN
                   240 25TH STREET
                   Brooklyn, NY 11232


                   ALADDIN BAKERS, INC.
                   240 25TH STREET
                   Brooklyn, NY 11232


                   ALLY FINANCIAL SERVICES
                   PAYMENT PROCESSING CENTER
                   PO BOX 78234
                   Phoenix, AZ 85062


                   ALPINE BAKERY
                   521 30TH STREET
                   Union City, NJ 07087


                   AMYS BREAD
                   48-09 34TH STREET
                   Long Island City, NY 11101
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               ANTHONY & SONS #1311
               20 LUGER ROAD
               Denville, NJ 07834


               ANTHONY AND SONS BAKERY
               20 LUGER ROAD
               Denville, NJ 07834


               AVENDRA
               P.O. BOX 75019
               Baltimore, MD 21275


               BAKED WHOLESALE LLC
               220 Coster Street
               Bronx, NY 10474


               BREAD ALONE
               PO BOX 719
               Lake Katrine, NY 12449


               BROADVIEW NETWORKS
               800 Westchester Ave
               Port Chester, NY 10573


               BROOKLYN BRANDS LLC
               PO Box 21019
               New York, NY 10087


               BY THE WAY BAKERY
               1236 Lexington Avenue
               New York, NY 10028


               CAROUSEL CAKES
               5 SEEGER DRIVE
               Nanuet, NY 10954


               CESTARO REALTY MANAGEMENT
               54-60 44TH STREET
               Maspeth, NY 11378


               CON EDISON
               PO Box 1702
               New York, NY 10116
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               CONTINENTAL BENFITS
               5701 E. Hillsborough Ave
               #1417
               Tampa, FL 33610


               DAMASCUS BAKERY INC
               PO Box 2026
               Hicksville, NY 11802


               DE LAGE LANDEN FINANCIAL
                PO BOX 41602
               Philadelphia, PA 19101


               DORA'S NATURALS INC
               21 EMPIRE BOULEVARD
               South Hackensack, NJ 07606


               DU'S DONUTS & COFFEE
               107 NORTH 12TH STREET
               Brooklyn, NY 11249


               DUFOUR
               251 LOCUST AVENUE
               Bronx, NY 10454


               EAT
               403 East 91st Street
               New York, NY 10128


               Eli Richman
               380 Quarker Road
               Chappaqua, NY 10514


               ELI'S BAGGED & LABELLED
               PO BOX 29093
               New York, NY 10087


               ELI'S BREAKFAST/COOKIES
               PO BOX 29093
               New York, NY 10087


               ELI'S CRISPS
               PO BOX 29093
               New York, NY 10087
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               EMBLEM HEALTH
               PO Box 3000
               New York, NY 10116


               Europastry US
               2001 Orville Drive
               Ronkonkoma, NY 11779


               FEATHERSTONE FOODS INC.
               c/o Davidoff Hutcher
               605 Third Avenue
               New York, NY 10158


               Get Fresh Bakehouse LLC
               4 Edison Pl
               Fairfield, NJ 07004


               GRANDAISY BAKERY
               250 W BROADWAY
               New York, NY 10013


               GUN HILL FENCE
               4171 BOSTON ROAD
               Bronx, NY 10466


               HARAN INC.
               65 COURT STREET
               White Plains, NY 10601


               HARVEST BAKERY INC.
               865 Waverly Ave
               Holtsville, NY 11742


               Hilton Supply Management
               7962 Jones Branch Dr
               Fourth Floor
               Mc Lean, VA 22102


               HOT BREAD KITCHEN
               1590 Park Ave, Box #1
               New York, NY 10029


               HUNTS POINT ENTERPRISES
               359 Van Brunt Street
               Brooklyn, NY 11231
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               HUNTS POINT ENTERPRISES
               359 Brunt Street
               Brooklyn, NY 11231


               I HALPER
               51 HOOK ROAD
               Bayonne, NJ 07002


               IGGY'S BREAD
               130 FAWCETT STREET
               Cambridge, MA 02138


               Internal Revenue Service
               Central Insolvency Unit
               PO Box 7346
               Philadelphia, PA 19101


               INTERNATIONAL DELIGHTS IN
               230 Brighton Road
               Clifton, NJ 07012


               INTERNEX CAPITAL FUNDING
               205 E 42nd St, 20th Fl
               New York, NY 10017


               ISRAEEL BEIGEL BAKING
                5700 AVENUE D
               Brooklyn, NY 11203


               JOE BREADSTICKS
               201 BROOK AVENUE, UNIT C
               Deer Park, NY 11729


               JOEL SCHONFELD
               300 Edwards Street Apt2DW
               Roslyn Heights, NY 11577


               JOHN W. MACY CHEESESTICKS
               80 KIPP AVENUE
               Elmwood Park, NJ 07407


               JP Morgan Chase Bank
               Attn: Farah Zollman
               1 E Ohio St, Floor 8
               Indianapolis, IN 46204
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               JUST BAGELS
               527 CASSANOVA STREET
               Bronx, NY 10474


               LIBERTY GATES
               1299 FRANKLIN AVENUE 3-C
               Bronx, NY 10456


               LYTX, INC
               PO BOX 849972
               Los Angeles, CA 90084


               MARTIN POTATO ROLLS
               MARC'S DISTRIBUTING
               1 FIELD COURT
               Hicksville, NY 11801


               MILEA LEASING CORP.
               885 EAST 149TH STREET
               Bronx, NY 10455


               Milea Leasing Corp
               64 Union St
               Brooklyn, NY 11231


               MILLE FEUILLE
               552 LAGUARDIA PL
               New York, NY 10012


               MORRISONS PASTRY CORP.
               4901 Maspeth Ave
               Maspeth, NY 11378


               NECS
               550 West 36th Street
               Jasper, IN 47546


               NEW YORKER BAGELS
               34-20 12th STREET
               Astoria, NY 11106


               NORTH FERRY CO., INC.
               12 Summerfield Pl
               Shelter Island Heights, NY 11965
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               NORTHSIDE BAKERY
               76-01 77TH AVENUE
               Ridgewood, NY 11385


               NYC Dept. of Finance
               Bankruptcy Unit
               66 John Street
               New York, NY 10038


               NYS Dept. of Tax and Fin.
               Bankruptcy Section
               PO Box 5300
               Albany, NY 12205


               OPTIMUM BUSNIESS
               Cablevision
               PO Box 371378
               Pittsburgh, PA 15250


               ORWASHER'S BAKERY
               1187 EAST 156TH
               Bronx, NY 10474


               PADOCA BAKERY
               359 E. 68th Street
               New York, NY 10065


               PAIN D'AVIGNON III LTD.
               PO Box 1872
               Long Island City, NY 11101


               PANDORA BAKERY
               210 EAST 144 STREET
               Bronx, NY 10451


               PATISSERIE VANESSA
               136 WEST 123 ST, SUITE#2
               New York, NY 10027


               PIONEER COMPUTER NETWORKS
               PO Box 411
               Redding Ridge, CT 06876
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               RK ENVIRONMENTAL SERVICES
               768 CARVER AVENUE
               Westwood, NJ 07675


               RM BAKERY LLC
               220 COSTER ST
               Bronx, NY 10474


               RM Bakery LLC
               220 Coster Street
               Bronx, NY 10474


               RM RONY LLC
               220 Coster Street
               Bronx, NY 10474


               ROBERT HALF
               Office Team
               12400 Collections Center
               Chicago, IL 60693


               ROCKLAND BAKERY
               94 DEMAREST MILL ROAD
               Nanuet, NY 10954


               ROYAL BAKERS
               37-24 76TH STREET 1ST FL
               Jackson Heights, NY 11372


               RYDER
               11690 NW 105th Street
               Miami, FL 33178


               Ryder Truck Rental Inc.
               11690 NW 105th Street
               Miami, FL 33178


               SALT OF THE EARTH BAKERY
               630 Flushing Avenue
               4C
               Brooklyn, NY 11206


               SETTEPANI BAKERY
               602 LORIMER STREET
               Brooklyn, NY 11211
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               SIGMUND'S PRETZELSHOP
               C/O Dmitriy Goykhman
               221 W 37th St, 6th Fl
               New York, NY 10018


               SIMIT AND SMITH
               501 Broad Avenue
               Ridgefield, NJ 07657


               SULLIVAN STREET BAKERY
               533 WEST 47TH STREET
               New York, NY 10036


               TAP NYC
               267 COLUMBUS AVENUE
               New York, NY 10023


               THE GOOD BATCH
               936 Fulton Street
               Brooklyn, NY 11238


               THE HARTFORD
               PO Box 660916
               Dallas, TX 75266


               TISSERIE WHOLESALE BAKERY
               435 Meadow Ln Carlstadt
               Carlstadt, NJ 07072


               TOM CAT BAKERY INC
               PO BOX 844040
               Boston, MA 02284


               TOUFAYAN BAKERIES, INC
               175 RAILROAD AVENUE
               Ridgefield, NJ 07657


               TRIBECA
               PO BOX 840441
               Dallas, TX 75284


               U.S. SBA
               409 3rd Street SW
               Washington, DC 20416
Case 1-20-42673-ast   Doc 1   Filed 07/20/20   Entered 07/20/20 14:16:09




               UNITED HEALTHCARE
               PO BOX 371337
               Pittsburgh, PA 15250


               Utica First Insurance
               5981 Airport Rd
               Oriskany, NY 13424


               VAR TECHNOLOGY FINANCE
               P.O.BOX 5066
               Hartford, CT 06102


               VERIZON WIRELESS
               PO Box 408
               Newark, NJ 07101


               VISTA HERMOSA
               267 Bowery
               New York, NY 10002


               Whole Foods Market
               Northeast Region
               15315 Magnolia Blvd
               Ste 320
               Englewood Cliffs, NJ 07632


               ZAROS
               1309 Metropolitan Ave
               Bronx, NY 10462


               ZOMICK'S KOSHER BAKE SHOP
               85 INIP DRIVE
               Inwood, NY 11096
                       Case 1-20-42673-ast                           Doc 1   Filed 07/20/20      Entered 07/20/20 14:16:09




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Featherstone Distribution LLC                                                                 Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Featherstone Distribution LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Hunts Point Enterprises LLC
 359 Van Brunt Street
 c/o Freshly Baked Holdings LLC
 Brooklyn, NY 11231




    None [Check if applicable]




                                                                        /s/ Lawrence Morrison
 June 23, 2020
 Date                                                                  Lawrence F. Morrison
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Featherstone Distribution LLC
                                                                       Morrison Tenenbaum, PLLC
                                                                       87 Walker Street, Second Floor
                                                                       New York, NY 10013
                                                                       212-620-0938 Fax:646-390-5095
                                                                       info@m-t-law.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1     Filed 07/20/20          Entered 07/20/20 14:16:09



                                                      UNITED STATES BANKRUPTCY COURT
                                                       EASTERN DISTRICT OF NEW YORK


                                                         STATEMENT PURSUANT TO LOCAL
                                                           BANKRUPTCY RULE 1073-2(b)
 DEBTOR(S):                  Featherstone Distribution LLC                                              CASE NO.:.
        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

 NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:


1. CASE NO.: 20-42393 CEC                       JUDGE: CEC             DISTRICT/DIVISION: EDNY

DEBTOR NAME: Hunts Point Enterprises LLC

CASE STILL PENDING (Y/N):                         Y                     [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):                                         Affiliate

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:




                                                                                   (OVER)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-20-42673-ast                           Doc 1     Filed 07/20/20        Entered 07/20/20 14:16:09


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):                       Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

  /s/ Lawrence Morrison
 Lawrence F. Morrison
 Signature of Debtor's Attorney                                                             Signature of Pro Se Debtor/Petitioner
 Morrison Tenenbaum, PLLC
 87 Walker Street, Second Floor
 New York, NY 10013
 212-620-0938 Fax:646-390-5095                                                              Signature of Pro Se Joint Debtor/Petitioner


                                                                                            Mailing Address of Debtor/Petitioner


                                                                                            City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                               Rev.8/11/2009
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
     Case 1-20-42673-ast      Doc 1     Filed 07/20/20      Entered 07/20/20 14:16:09




                             FEATHERSTONE DISTRIBUTION LLC

                                        SCHEDULE 1

                        Internex Capital Funding LLC Security Interest



1.   JPMorgan Chase Bank Account ending in 1226
2.   JPMorgan Chase Bank Account ending in 5578
3.   JPMorgan Chase Bank Account ending in 5586
4.   JPMorgan Chase Bank Account ending in 5605
5.   JPMorgan Chase Bank Account ending in 3790
     Case 1-20-42673-ast      Doc 1      Filed 07/20/20       Entered 07/20/20 14:16:09




                              FEATHERSTONE DISTRIBUTION LLC

                                         SCHEDULE 2

                            Ally Financial Services Security Interest

1.   2018 Ford Truck VIN ending 5440        Current Approx. Value: $15,000
2.   2019 Ford Truck VIN Ending 3951        Current Approx. Value: $20,000
3.   2018 Ford Truck VIN Ending 8755        Current Approx. Value: $15,000
4.   2018 Ford Truck VIN Ending 9503        Current Approx. Value: $15,000
5.   2018 Ford Truck VIN Ending 4010        Current Approx. Value: $15,000
6.   2019 Ford Truck VIN Ending 4011        Current Approx. Value: $20,000
Case 1-20-42673-ast       Doc 1     Filed 07/20/20      Entered 07/20/20 14:16:09




                         FEATHERSTONE DISTRIBUTION LLC

                                    SCHEDULE 3

   Payments to Creditors within 90 days before filing to be provided within 14 days
